Undercofler, Presiding Justice.
Patricia Long, now DeGross, brought this contempt action against her ex-husband for failure to pay child support for their two children, during a period from June 19 through November 12,1977. The trial court held Long in contempt and he appeals. He urges that the trial court erred in refusing to hear evidence concerning payments made under a previous deficiency in a prior contempt action. We agree with the trial court that the issues on the original citation, having already been fully litigated, are res judicata and irrelevant to this proceeding. See Mann v. Malone, 231 Ga. 397 (202 SE2d 63) (1973). The trial court is therefore affirmed.

Judgment affirmed.


All the Justices concur.